698 S.E.2d 656 (2010)
STATE of North Carolina
v.
Yasmin Pecolia BREATHETTEE.
No. 154P10.
Supreme Court of North Carolina.
June 16, 2010.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Mark D. Montgomery, for Yasmin Pecolia Breathette.
*657 Prior report: ___ N.C.App. ___, 690 S.E.2d 1.

ORDER
Upon consideration of the petition filed on the 5th of April 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."